Citation Nr: 0327338	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  99-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lower back condition, 
to include the question of whether it is secondary to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1951 to May 
1953, and from November 1953 until April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to service 
connection for a low back condition secondary to his service-
connected fracture, left tibia with knee and ankle 
disability.  

A Personal Hearing was held before a Hearing Officer at the 
Jackson, Mississippi, RO on January 10, 2000, regarding the 
issue on appeal before the Board.  

In December 2000 the Board reopened the veteran's claim, 
based upon his submission of new and material evidence, and 
then remanded the case in order for the RO to development for 
further evidence.  After the case was returned to the Board, 
it was determined that further development was necessary to 
decide the veteran's claim.  

Pursuant to a recent decision of the United States Court of 
Appeals for the Federal Circuit, Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 133 (Fed. Cir. 
2003), the matter had to be once again remanded to the RO in 
June 2003.  The Court held that 38 C.F.R. § 19.9(a)(2) was 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The remand was also imperative under Stegall v. 
West, 11 Vet. App. 268 (1998), wherein the Court indicated 
that it constitutes error on the part of the Board to fail to 
insure compliance with a remand.  Unfortunately, the Board's 
instructions in its December 2000 remand were not fully 
carried out.  Specifically, although the veteran was afforded 
a VA examination of his spine in July 2001, a review of the 
examination report shows that the examiner did not discuss 
the issue of aggravation.  Thus, another VA examination was 
directed in order for the issue of aggravation to be 
considered.  The matter is now once again before the Board 
for disposition.            


FINDING OF FACT

Chronic low back disability was not demonstrated during 
service and any back disability first demonstrated several 
years after service is not shown to be related to either such 
service or to his service-connected fracture, left tibia with 
knee and ankle disability.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by the appellant's service nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The veteran was informed of 
this change by a letter sent by the RO in August 2001.     

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In this regard, the RO's August 2001 letter informed him that 
he needed to submit to VA medical evidence showing a 
relationship between his in-service injury and his current 
back condition.  He was also asked to send VA medical 
treatment records from his private physicians, or to complete 
the enclosed VA Form 21-4142, authorizing VA to request the 
records for him.  The letter also informed him that the 
results of his VA examination had been received.       

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the August 2001 
RO letter notified the veteran of the VCAA and that VA's 
statutory duty to assist includes developing for all relevant 
evidence in the custody of a federal department or agency, 
including VA medical records, Vet Center records, service 
medical records, Social Security Administration records, or 
evidence from other federal agencies.  It further informed 
him that VA had a duty to develop for private records and lay 
or other evidence, a duty to examine the veteran or obtain a 
medical opinion if the examination or opinion is deemed 
necessary to make a decision on a claim for compensation, and 
a duty to advise the veteran of what information or evidence 
he should submit to VA, and what VA would do to attempt to 
obtain information or evidence on his behalf.  

In addition, the supplemental statement of the case (SSOC), 
issued in July 2003, reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claim, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2002), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2002).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2002).  Here, there are no obtainable records 
referenced by the veteran that have not been obtained and 
considered in conjunction with the veteran's claims on 
appeal.  In this regard, the veteran was asked in a November 
2002 letter to complete and sign VA Form(s) 21-4142 for 
doctors Melancon and Line, as well as for each health care 
provider connected with any lumbar laminectomies or other 
spinal surgeries performed on him.  The letter also told him 
that if he had received any treatment from a VA medical 
facility to use the enclosed VA Form 21-4138 to provide the 
name of that facility and the approximate dates of treatment.  
Subsequently, the RO sent letters to doctors Melancon and 
Line in February 2003 requesting that they send all treatment 
records of the veteran to the VA.  Additional medical 
evidence was received pursuant to these requests in March 
2003.  Moreover, the veteran was sent another duty to assist 
letter in June 2003.  Finally, the veteran has been afforded 
two VA examinations since the receipt of his claim.  These 
reports have been obtained and considered in conjunction with 
the veteran's claim.  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).     

Therefore, the aforementioned decision by the Court of 
Appeals for the Federal Circuit is of no consequence in the 
instant case.  Simply put, although the August 2001 letter 
incorrectly listed the time frame within which he was to 
submit evidence pertinent his claim, more than two years have 
elapsed since the issuance of that letter.  He was correctly 
informed of the evidence necessary to substantiate his claim 
and of VA's duty to assist him in that endeavor.  Thus, to 
provide notice to the veteran at this time that he has an 
additional one year to submit evidence would do nothing more 
than unnecessarily delay appellate consideration of his 
appeal.  

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

				II.  Service Connection

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Initially, the Board notes that a review of the transcript of 
the veteran's hearing, held in January 2000, shows that he 
argues that he has a back condition as a result of service.  
Specifically, he asserted that he has shrapnel in his back.  
Therefore, he has presented a claim based on direct service 
connection for injuries sustained during combat.  
Additionally, the veteran has asserted that he is entitled to 
service connection for his low back disorder as secondary to 
his service-connected fracture, left tibia with knee and 
ankle disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established for disability resulting 
from aggravation of a non service-connected disability by a 
service-connected disability or disabilities.  See Allen, 
supra.  In Allen, the United States Court of Appeals for 
Veterans Claims (the Court) held that the term "disability" 
for service connection purposes "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, at 448 (emphasis in original).  Thus, 
when a non service-connected disorder is aggravated by a 
service-connected disability, the veteran shall be 
compensated for the additional increment of disability that 
is over and above the degree of disability existing before 
the aggravation.  

Service medical records from the veteran's first period of 
active service are negative for any complaints of, or 
treatment for, any back problems.  In the separation 
examination report from his first period of service, dated 
May 1953, it was noted that other than a fracture of the left 
ankle, there was no other significant medical history.  
Service medical records from his second period of service 
contain a report, dated December 5, 1953, which shows 
treatment for low back pain.  There was no diagnosis.  A 
report from April 1954 noted that there was slight tenderness 
over D12 and L4.  Service medical records also show 
complaints of lower back pain in December 1954, but again, no 
diagnosis was made.  In the separation examination report 
from his second period of service, dated in April 1955, the 
veteran checked the box listed as "spine, other 
musculoskeletal" as normal.  

Between his periods of active service the veteran submitted 
to a VA examination in July 1953.  There is no mention made 
of any back problems.  Subsequent to his separation after his 
second period of service, the veteran underwent VA 
examinations in July 1955 and January 1957.  These reports 
made no mention of any back complaints.  An April 1963 VA 
orthopedic examination noted that the low back signs were 
negative.  A VA hospital report from Jackson, Mississippi, 
dated in April 1973 is silent as to any low back complaints.  
A letter from a Dr. C.E. Smith, dated in September 1976, 
discusses the veteran's service-connected injuries, but does 
not note any back condition.  VA examination reports dated in 
November 1976 and March 1979 are also silent as to any back 
trouble.  In sum post-service records, consisting of both VA 
and non-VA outpatient, hospital and examination records, 
dated between 1955 and 1990, do not contain competent 
evidence of a low back disability.  A VA progress note dated 
October 14, 1986, indicated that the veteran had left leg and 
back pain, but a VA examination report dated in September 
1990 specifically noted that the veteran denied any problems 
with his lower back.  

However, the record also contains VA outpatient treatment, 
hospital and examination reports, dated between 1993 and 
1999.  These reports include a VA spine examination report, 
dated in June 1998.  It was noted in the report that the 
examiner had reviewed the veteran's claims folder in 
conjunction with the examination.  The veteran reported to 
the examiner that he had developed pain in his lower back 
with weight bearing about a year prior.  The report shows 
that the veteran's lumbar spine had "minute osteophytes which 
are normal for age."  The examiner further indicated that X-
ray and physical examination revealed no other pathology of 
the lumbar spine, that the veteran did not fully cooperate 
with the examination, and that voluntary restriction of 
motion was a possibility.      

An MRI report from the Sonny Montgomery Medical Center, dated 
in September 1998, noted tat the L2-3 level was within normal 
limits, the L3-4 level showed a modest, diffuse disc bulge 
and some bilateral facet and ligamentum flavum hypertrophy 
with modest to severe encroachment on the central canal.  
There was some enhancement in the annulus at that level as 
well.  The L5-S1 level showed a modest, diffuse annular bulge 
without significant compression of the thecal sac.  There 
appeared to be a left laminectomy defect at that level and 
some enhancement surrounding the thecal sac, consistent with 
some epidural fibrosis.  No focal disc herniations were seen.  

Numerous progress notes from the late 1990's document the 
veteran's complaints of lower back pain and a November 1999 
report notes treatment for a HNP (herniated nucleus pulposus) 
and neuropathic pain.  

In addition, and of particular note, the evidence includes 
medical reports from two private health care providers, Dr. 
Lawrence J. Line, M.D., and Dr. Keith P. Melancon, M.D., both 
of the Southern Bone and Joint Specialists, P.A.  A review 
reports by Dr. Melancon's, dated in June, July, and August 
1999, shows that he asserts that the veteran's back was 
injured in an explosion during service. Furthermore, he 
essentially asserts that the veteran currently has a back 
condition that was caused or aggravated by his service-
connected left tibia/knee and ankle injuries.  A review of 
Dr. Line's report, dated in September 1999, shows that Dr. 
Line states that the veteran has degenerative changes in the 
lower spine and spinal stenosis which are "compounded" by his 
tibial and ankle injuries.    

The veteran submitted to a VA spine examination in July 2001 
in which the examiner noted in his report that he reviewed 
the veteran's service medical records in conjunction with the 
examination.  He noted that the veteran sustained an open 
fracture of the left tibia while in Korea in November 1952.  
The examiner further noted that when he was seen in the 
military hospital in December 1952, all of his complaints 
related to his fractured tibia; he complained of no low back 
pain.  The examiner also noted VA examination reports from 
November 1987, June 1978, and November 1976, all of which 
lack any notation regarding low back pain.  The examiner did 
note that he saw the veteran in 1998 and that the veteran 
relayed a history of back pain one year earlier.  He noted 
that the veteran underwent an MRI in September 1998 which 
revealed some encroachment of the central canal at the L4-5 
level and an L5-S1 laminectomy defect.  He gave no history of 
previous lumbar surgery.  

The examiner remarked that the examination was severely 
hampered by the fact that the veteran would not get out of 
the wheelchair and that it was "impossible" to do a 
meaningful back examination on someone confined to a 
wheelchair.  He stated that his X-rays and MRI (conducted in 
March 2001) revealed some degenerative disc disease in the 
lumbar area to which he stated "it is more likely than not 
that this is the result of aging and normal wear and tear 
rather than the injury he sustained in Korea in 1952".  In 
this regard, the examiner referred to an SMR dated in 
December 1953 in which he was complaining of low back and 
left ankle pain, but noted that there were no follow-up 
notes, which he stated suggested that this was not a chronic 
or severe complaint.  In addition to degenerative disc 
disease, the examiner stated that he had some element of 
spinal stenosis at L4-5.  He concluded by stating that most 
of the questions in the remand were answered, but that the 
remaining questions could not be answered with reasonable 
medical certainty.           

A letter dated in September 2001 by Dr. Melancon notes states 
that the veteran first started having trouble with his back 
in Korea in the 1950's and notes a report of treatment from 
December 1953 for his back.

Pursuant to the June 2003 Board remand, the veteran underwent 
another VA examination in July 2003.  The veteran stated in 
the examination report that the claims folder had been 
reviewed in its entirety, as were records from the Jackson VA 
Medical Center.  The examiner noted that review of the record 
revealed that the veteran was seen in service in 1953 and 
1954 for lower back pain, but that there was no evidence of 
follow-up reports.  The examiner remarked in his examination 
report that a review of the record reflected a long gap in 
time between separation from service and the veteran's first 
complaints of low back pain.  He further commented on the 
fact that the veteran's private physicians did not have the 
opportunity to review the veteran's claims folder.  

Upon examination of the lumbosacral spine, it was initially 
noted by the examiner that the veteran refused to stand up.  
Consequently, examination for range of motion could not be 
done completely.  During examination, however, it was noted 
that he had an old healed surgical scar from the L4-5 area 
all the way into the coccygeal area which was nontender.  The 
impression was lumbar spinal stenosis and chronic lower back 
pain.  The examiner stated that the veteran was totally 
dependent, but that this was mostly due to lack of effort and 
symptom magnification rather than actual condition.  

The examiner concluded that it was not possible to determine 
whether it was at least as likely as not that the veteran's 
current low back disorder has been aggravated by his service-
connected fracture because of multiple factors including 
falls, self-reported head injury, and previous lumbosacral 
spine surgery of unknown time and unknown etiology.  The 
examiner further stated that it would be speculation if any 
opinion as to the relationship between the left lower 
extremity condition and lower back condition had to be 
rendered and, further, that the degree of additional 
disability to the lower back condition resulting from 
aggravation of the service-connected fracture of the left 
lower extremity could not be estimated with any medical 
certainty.   

As noted above, the veteran claims that he sustained a back 
injury as the result of a shrapnel wound he received during 
the Korean War.  The veteran's DD-214 from his first period 
of service shows that he served in an infantry regiment, was 
wounded as a result of action with enemy forces in Korea in 
November 1952 (the service-connected fracture of the left 
tibia), and was awarded the Combat Infantryman Badge (CIB).  
His participation in combat is conceded. 

38 U.S.C.A. § 1154(b) (West 2002) provides for a lightened 
evidentiary burden for the veteran.  That section states: in 
the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.

In Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that § 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  As the 
second step, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If these two inquiries are 
met, VA "shall accept" the veteran's evidence as "sufficient 
proof of service-connection," even if no official record of 
such incurrence exists.  Thus, if a veteran satisfies both of 
these inquiries mandated by the statute, a factual 
presumption arises that the alleged injury or disease is 
service-connected.  As the third step in the analysis, it 
must be determined whether the presumption of service 
connection is rebutted by "clear and convincing evidence to 
the contrary."

The weighing of contrary evidence cannot be considered under 
§ 1154(b) as part of the first two steps, but only as part of 
rebuttal of service incurrence under the clear-and-convincing 
evidence standard.  Wade v. West, 11 Vet. App. 302, 305 
(1998) (citing Libertine v. Brown, 9 Vet. App. 521, 524 
(1996)). With regard to the third step of the Collette 
analysis, a combat veteran who has successfully established 
the in-service occurrence or aggravation of an injury must 
still submit sufficient evidence of a causal nexus between 
that in-service event and his or her current disability. Id.

Medical evidence of current disability and of nexus between 
current disability and service is still required in section 
1154(b) cases.  Wade v. West, 11 Vet. App. 302, 305 (1998), 
citing Turpen v. Gober, 10 Vet. App. 536, 539 (1997) (holding 
that, absent medical evidence of nexus, there was "no 
reasonable possibility that consideration of § 1154(b) by the 
Board could change the outcome of the case on the merits").  
Furthermore, 38 U.S.C.A. § 1154(b) only applies to direct 
service-connection claims.  It is not applicable to secondary 
service connection, rating, or other types of claims.  

In regards to the veteran's direct service connection claim, 
it is undisputed that he participated in combat during the 
Korean War and, further, that he suffered injuries as a 
consequence of such participation.  His statements that he 
suffered a shrapnel wound to the back in Korea will be 
accepted as sufficient proof of its incurrence, given that it 
is consistent with the circumstances, conditions, and 
hardships of his service.  Furthermore, the medical evidence 
shows that he has a current back disability.  For example, 
the most recent medical evidence (the July 2003 VA 
examination report) shows that the veteran suffers from 
lumbar spinal stenosis and chronic lower back pain.  
Additionally, the examiner in the July 2001 noted 
degenerative disc disease in the lumbar area.  However, as 
noted above, the examiner stated that "it is more likely 
than not that this is the result of aging and normal wear and 
tear rather than the injury he sustained in Korea in 1952".  

Moreover, although there are a few notations of back pain in 
service medical records from his second period of service, 
none mention a shrapnel wound, nor do any diagnose a low back 
disability.  The first post-service evidence of complaints of 
back pain are not until 1986 and, thereafter, not until the 
late 1990's.  This lengthy period without treatment weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Given the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and that service connection on a direct basis for a low back 
condition must be denied.           

The Board finds also that the veteran's claim of entitlement 
to service connection for his low back condition as secondary 
to his service-connected fracture, left tibia with knee and 
ankle disability, must be denied.  As described above, the 
examiner in the July 2001 VA examination stated in his report 
that the cause of the veteran's back condition is more likely 
than not the result of aging and normal wear and tear.  
Furthermore, the examiner July 2003 VA examination notes in 
the examination report that it is not possible to determine 
whether it was lat least as likely as not that the veteran's 
current low back disorder has been aggravated by his service-
connected fracture, left tibia with knee and ankle 
disability.  The examiner concluded the report by stating 
that:

The degree of additional disability to 
the lower back condition resulting from 
aggravation of the service-connected 
fracture of the left lower extremity 
cannot be estimated with any medical 
certainty.   
 
In addition, although the private medical reports indicate 
that the veteran has a low back disorder related to service 
and/or a service-connected disability, the probative value of 
these reports are lessened by the fact that these reports do 
not appear to have been based on a review the veteran's 
claims file, see Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  

The Court has stated that in evaluating the probative value 
of medical evidence:  

[t]he probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions...is...within the province 
of the adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (overruled, in part, on other grounds).  

Here, the private medical opinions of record contending that 
there is a link between the veteran's low back condition and 
his service-connected fracture, left tibia with knee and 
ankle disability were not formulated with the benefit of the 
veteran's claims folder, whereas the VA examiners in the July 
2001 and July 2003 examinations both reviewed the veteran's 
claims folder in conjunction with their examinations.  
Accordingly, the Board has afforded more weight to the 
conclusions in the aforementioned VA examination reports.  
Therefore, the Board finds that the probative weight of the 
"negative" evidence represented by the VA opinions exceeds 
that of the "positive" evidence represented by those of 
Doctors Line and Melancon.  See Owens, 7 Vet. App. at 429, 
433; Guerrieri v. Brown, 4 Vet. App. at 467, 470-71.  In 
short therefore, as the probative weight of the "negative" 
evidence exceeds that of the "positive," the veteran's 
claim must be denied.  Gilbert, 1 Vet. App. at 49.

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has a back 
condition as a result of his service or, alternatively, as a 
result of his service-connected fracture, left tibia with 
knee and ankle disability.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for a back 
condition must be denied. 

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102.  


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



